MEMORANDUM DECISION
                                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Apr 11 2019, 10:33 am
this Memorandum Decision shall not be
                                                                                     CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
court except for the purpose of establishing                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT, PRO SE                                         ATTORNEYS FOR APPELLEE
Ahkeem Scott-Manna                                        Curtis T. Hill, Jr.
New Castle, Indiana                                       Attorney General of Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ahkeem Scott-Manna,                                       April 11, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-PC-467
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Diane Ross
Appellee-Plaintiff.                                       Boswell, Judge
                                                          The Honorable Natalie Bokota,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          45G03-1602-PC-2



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019                       Page 1 of 6
                                            Statement of the Case
[1]   Ahkeem Shakur Scott-Manna (“Scott-Manna”) appeals the denial of his motion

      for a change of judge in his post-conviction relief proceedings. Concluding that

      the post-conviction court did not err, we affirm the denial of Scott-Manna’s

      motion.


[2]   We affirm.


                                                          Issue
                 Whether the post-conviction court erroneously denied Scott-
                 Manna’s motion for a change of judge.


                                                          Facts
[3]   In 2014, a jury convicted Scott-Manna of murder, and the trial court sentenced

      him to sixty years. The following year, this Court affirmed Scott-Manna’s

      conviction and sentence on direct appeal. See Scott-Manna v. State, No. 45A05-

      1411-CR-391 (Ind. Ct. App. Jul. 27, 2015), trans. denied.


[4]   Scott-Manna filed a petition for post-conviction relief in February 2016. Four

      days later, he filed a motion for a change of judge.1 With his motion, Scott-

      Manna tendered a supporting affidavit, which listed the following five “facts

      and reasons” for the judge’s personal bias and prejudice against him: (1) she

      admitted the victim’s dying declaration into evidence; (2) she knew the victim




      1
          The post-conviction judge had also been the judge at Scott-Manna’s trial.


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019   Page 2 of 6
      and shared “similarities and character” with her; (3) at trial, she made

      “doubting gestures,” expressed sarcasm, overruled defense objections, and

      denied his motion for a mistrial; (4) she allowed the “exaggerated charges”

      against Scott-Manna “to stick” and denied him “alternate placement;” and (5)

      she sentenced Scott-Manna to sixty years. (App. Vol. 3 at 40). In March 2016,

      the post-conviction court denied Scott-Manna’s motion for a change of judge,

      and in January 2018, the post-conviction court denied his petition for post-

      conviction relief.


[5]   Scott-Manna now appeals the post-conviction court’s denial of his motion for

      change of judge.


                                                   Decision
[6]   At the outset, we note that Scott-Manna proceeds pro se. A litigant who

      proceeds pro se is held to the same rules of procedure that trained counsel is

      bound to follow. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009),

      trans. denied, cert. dismissed. One risk a litigant takes when he proceeds pro se is

      that he will not know how to accomplish all the things an attorney would know

      how to accomplish. Id. When a party elects to represent himself, there is no

      reason for us to indulge in any benevolent presumption on his behalf or to

      waive any rule for the orderly and proper conduct of his appeal. Foley v.

      Mannor, 844 N.E.2d 494, 502 (Ind. Ct. App. 2006).


[7]   Scott-Manna argues that the post-conviction court erroneously denied his

      motion for a change of judge. Pursuant to Post-Conviction Rule 1(4)(b), within

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019   Page 3 of 6
      ten days of filing a petition for post-conviction relief, a petitioner may request a

      change of judge by filing an affidavit that the judge has a personal bias or

      prejudice against the petitioner. Post-Conviction Rule 1(4)(b) further provides

      that a petitioner’s motion for a change of judge “shall be granted if the historical

      facts recited in the affidavit [filed in support of the motion] support a rational

      inference of bias or prejudice.” This rule requires the judge to examine the

      affidavit, treat the historical facts recited in the affidavit as true, and determine

      whether these facts support a rational inference of bias or prejudice. Pruitt v.

      State, 903 N.E.2d 899, 939 (Ind. 2009), cert. denied. A change of judge is neither

      automatic nor discretionary but calls for a legal determination by the post-

      conviction court. Id. It is presumed that the post-conviction court is not biased

      against a party and disqualification is not required under the rule unless the

      judge holds a “personal bias or prejudice.” Id. (quoting P.-C.R. 1(4)(b)).

      Typically, a bias is personal if it stems from an extrajudicial source, which

      means a source separate from the evidence and argument presented at the

      proceedings. Pruitt, 903 N.E.2d at 939.


[8]   The ruling on a motion for change of judge is reviewed under the clearly

      erroneous standard. Garland v. State, 788 N.E.2d 425, 433 (Ind. 2003).

      Reversal will require a showing which leaves us with a definite and firm

      conviction that a mistake has been made. Id.


[9]   Here, our review of the allegations in Scott-Manna’s petition reveals that his

      proffered facts and reasons one, three, four, and five rely on the judge’s actions

      at trial and sentencing and are not extrajudicial sources. We agree with the

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019   Page 4 of 6
       State that “[o]nly Scott-Manna’s second fact and reason could potentially

       support an inference of bias or prejudice.” (Appellee’s Br. at 7). That fact and

       reason alleged that the judge knew the victim and shared “similarities and

       character” with her. (App. Vol. 3 at 40).


[10]   Regarding Scott-Manna’s allegation that the trial court judge knew the victim,

       Indiana appellate courts have held that a judge is not necessarily disqualified

       because of social relationships with the victim or the victim’s family. See, e.g.,

       Simmons v. State, 504 N.E.2d 575, 581 (Ind. 1987) (holding that a change of

       judge was not required where the judge was a friend of the rape victim’s father

       because they were both members of the bar); Bixler v. State, 471 N.E.2d 1093,

       1100-01 (Ind. 1984) (holding that a change of judge was not mandated where

       the judge went to the same church as the murder victim’s family and had

       prepared a will for the stepfather of the victim’s mother), cert. denied; McKinney

       v. State, 873 N.E.2d 630, 640 (Ind. Ct. App. 2007) (holding that the defendant

       failed to demonstrate bias or prejudice where the murder victim’s mother was a

       former employee of the judge), trans. denied.


[11]   Here, Scott-Manna has alleged only that the victim and the trial court judge

       knew each other. He has failed to both demonstrate the type of relationship

       that would have required a change of judge and to rebut the presumption that




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019   Page 5 of 6
       the judge was not biased or prejudiced.2 The post-conviction court did not

       erroneously deny Scott-Manna’s motion for a change of judge.


[12]   Affirmed.


       Riley, J., and Bailey, J., concur.




       2
         We further note that Scott-Manna’s cursory allegation that the judge and the victim shared “similarities and
       character” is simply too vague to rebut this presumption. (App. Vol. 3 at 30). In his reply brief, Scott-Manna
       clarifies that both the judge and the victim were “elderly black wom[e]n.” Scott-Manna’s Reply Br. at 2.
       This additional information regarding a shared physical characteristic also fails to rebut the presumption that
       the judge was not biased or prejudiced.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-467 | April 11, 2019                       Page 6 of 6